Russell, C. J.
This is the third appearance of this ease before this court. 163 Ga. 146; 166 Ga. 176. After a very careful scrutiny of the record and of the various assignments of error, the court is of the opinion that the evidence, though conflicting, was sufficient to authorize the verdict, and that the assignments of error relating to the instructions given by the court, when the charge as a whole is considered with the excerpts therefrom of which complaint is made, are without merit. The evidence alleged to be newly discovered seems to have been obtained only by postmortem diligence, and by ordinary diligence could have been sooner acquired from the office of the county school superintendent. The verdict having been approved by the trial judge, the exercise of his discretion in refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent for providential cause.